09/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0394


                                          DA 21-0394

                                                                  FILL. )
 JACOB SMITH,
                                                                  SEP 23 2022
              Petitioner and Appellant,                         Bowen
                                                                        Greenvdood
                                                                       Supreme Court
                                                              Clod< of
                                                                         f M
       v.                                                         Stan   DER
                                                                          ontana



 STATE OF MONTANA, et al.,

              Respondent and Appellee.


       Appellant Jacob Smith has filed a motion for extension of time to file a petition for
rehearing. Good cause appearing,
       IT IS HEREBY ORDERED that Appellant has until October 20, 2022, to file his
petition for rehearing.
       No further extensionAs will be granted.
       DATED this         day of September, 2022.
                                                 For the Court,




                                                               Chief Justice